DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	 Applicant’s amendment and response dated April 21, 2022 in responding to the Office Action of December 22, 2021 provided in the rejection of all previous pending claims 1-20.
Claims 11-12 and 14-18 have been amended.
No claims have been cancelled nor newly added.
 Thus, claims 1-20 are pending for examination. 
Allowable Subject Matter
3.	Claims 1-20 are allowed.
4.	The following is an Examiner’s statement of reasons for allowance:
 The prior arts of record or made of record, taken alone or in combination do not disclose and/or suggest, and/or motivation to combine, “ initializing an outer loop counter with an outer loop count value; determining an inner loop state based on a comparison of the inner loop count value to an inner loop threshold value; determining an outer loop state based on a comparison of the outer loop count value to an outer loop threshold value; populating a first buffer with the inner loop state based on the outer loop state; executing a get instruction comprising a first offset value, wherein the get instruction returns a value from the first buffer based on the first offset value; and determining an outer loop instruction based on the returned value from the first buffer” as limitations recited in as such manners as in independent claim 1.
The prior arts of record or made of record, taken alone or in combination do not also disclose and/or suggest, and/or motivation to combine, “a first buffer having a first value associated with an inner loop; a first multiplexor coupled to the first buffer  and configured to receive the first value from the first buffer and configured to load the first value into an inner loop counter; the inner loop counter coupled to the first multiplexor and configured to receive the first value from the first multiplexor; a first loop advancer circuit coupled to the inner loop counter and configured to advance the inner loop counter; a first comparator coupled to the first loop advancer circuit and configured to generate a first state of the inner loop circuit based on an iteration count of the inner loop; and a second buffer coupled to the first comparator and configured to Page 3 of 11Application No. 16/983,429T90181 USO2 Response to Office Action dated December 22, 2021 receive the first state of the inner loop circuit; store a set of states that includes the first state; and output, from among the set of states, the first state of the inner loop circuit in response to a first get instruction” as limitations recited in as such manners as in independent claim 11.
Furthermore, The prior arts of record or made of record, taken alone or in combination do not also disclose and/or suggest, and/or motivation to combine, “an inner loop counter having an input and an output, the input of the inner loop counter coupled to the output of the first multiplexor; a first subtractor having an input and an output, the input of the first subtractor coupled to the output of the inner loop counter and the output of the first subtractor coupled to the second input of the first multiplexor, wherein the first subtractor decrements a value of the output of the inner loop counter to produce an iteration count of an inner loop; a first comparator having an input and an output, the input of the first comparator coupled to the output of the first subtractor to produce a predicate value based on the iteration count of the inner loop; and a second register coupled to the output of the first comparator to store the predicate value” as limitations recited in as such manners as in independent claim 17.
The claimed limitations as noted above, based on Applicant’s remarks, prior art references, and further thoroughly search, in combination with the other recited elements, are not present in the prior arts of record and would not have been obvious; thus, claims 1-20 are in condition for allowance.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA LEE whose telephone number is (571)270-1648.  The examiner can normally be reached on Monday to Friday (8 am to 4: 30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571)-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARINA LEE/Primary Examiner, Art Unit 2192